Name: 82/921/EEC: Commission Decision of 17 December 1982 approving a specific programme for livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D092182/921/EEC: Commission Decision of 17 December 1982 approving a specific programme for livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 381 , 31/12/1982 P. 0037 - 0037*****COMMISSION DECISION of 17 December 1982 approving a specific programme for livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (82/921/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the French Government on 29 April 1982 notified the specific programme for livestock markets and supplied additional details on 19 and 29 July 1982; Whereas the said specific programme extends the programme for meat processing and manufacture of meat products which was approved by Commission Decision on 20 March 1980 to the modernization, adaptation or transfer of the large markets for cattle and sheep to bring them to full economic effectiveness; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decisions which are taken pursuant to Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects, in particular as regards a concentration of the Community resources in the priority areas of greatest need, particularly in the South of France; Whereas approval of the programme is only given under reserve of the policy to be adopted by the Community for marketing and processing of agricultural products after the expiry of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector in question; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme, communicated by the French Government on 29 April 1982 for livestock markets pursuant to Regulation (EEC) No 355/77 and completed with additional information on 19 and 29 July 1982, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.